Exhibit 10.3

 

AMENDMENT

TO THE

AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT

 

AMENDMENT TO THE AMENDED AND RESTATED POOLING AND SERVICING AGREEMENT, dated as
of February 1, 2006 (this “Amendment”), by and between CHASE BANK USA, NATIONAL
ASSOCIATION (formerly known as Bank One, Delaware, National Association,
successor to First USA Bank, National Association, the “Bank”), a national
banking association, as Transferor and Servicer, and THE BANK OF NEW YORK
(DELAWARE), a banking corporation organized under the laws of the State of
Delaware, as trustee (the “Trustee”).

 

WHEREAS, the predecessors to the Bank and the Trustee have heretofore executed
and delivered a Pooling and Servicing Agreement, dated as of September 1, 1992
(as amended, supplemented or otherwise modified, including by the Merger and
Assumption Agreement, dated as of September 17, 1999 among First USA Bank,
National Association, FCC National Bank, as the successor Transferor and the
Servicer, and the Trustee, the “Original Pooling and Servicing Agreement”), for
the issuance by the First USA Credit Card Master Trust (the “Trust”) of Investor
Certificates and the Exchangeable Transferor Certificate;

 

WHEREAS, First USA Bank, National Association, as predecessor to the Bank and
the Trustee have heretofore executed and delivered an Amended and Restated
Pooling and Servicing Agreement, dated as of March 28, 2002 (the “Agreement”);

 

WHEREAS, subsection 13.01(a) of the Agreement provides that the Servicer, the
Transferor and the Trustee, without the consent of any of the
Certificateholders, may amend the Agreement from time to time so long as the
Trustee shall have received (i) from each Rating Agency then rating the Investor
Certificates a written notification that the amendment will not result in a
reduction or withdrawal of the rating of any outstanding Series or Class which
it is then rating and (ii) an Opinion of Counsel to the effect that such
amendment will not adversely affect in any material respect the interests of the
Investor Certificateholders;

 

WHEREAS, the Trustee has received (i) from each Rating Agency a letter
confirming the current rating of each outstanding Series and Class and (ii) an
Opinion of Counsel to the effect that this Amendment will not adversely affect
in any material respect the interests of the Investor Certificateholders; and

 

WHEREAS, all other conditions precedent to the execution of this Amendment have
been complied with.

 

NOW, THEREFORE, pursuant to subsection 13.01(a) of the Agreement, the Servicer,
the Transferor and the Trustee are executing and delivering this Amendment in
order to amend the provisions of the Agreement in the manner set forth below.

 

Capitalized terms used but not defined herein shall have the meanings assigned
to them in the Agreement.

 

1



--------------------------------------------------------------------------------

SECTION 1. Amendment to Section 3.05.

 

Section 3.05 of the Agreement shall be amended to read in its entirety as
follows:

 

Section 3.05 Annual Servicer’s Certificates

 

(a) Servicer Compliance Statement. Within the earlier of 90 days after the end
of each fiscal year of the Servicer or such date as required by Regulation AB,
beginning after the end of fiscal year 2006, the Servicer will deliver to the
Trustee, any Enhancement Provider and each Rating Agency, the statement of
compliance required under Item 1123 of Regulation AB with respect to such fiscal
year, which statement shall be in the form of an Officer’s Certificate of the
Servicer to the effect that (a) a review of the activities of the Servicer
during such fiscal year and of its performance under this Agreement was made
under the supervision of the officer signing such certificate, (b) to the best
of such officer’s knowledge, based on such review, the Servicer has fulfilled
all of its obligations under this Agreement throughout such fiscal year, or, if
there has been a failure to fulfill any such obligation in any material respect,
specifying each such failure known to such officer and the nature and status
thereof; provided, however, that on or before the 90th day after the end of
fiscal year 2005, the Servicer shall cause to be delivered the Officer’s
Certificate of the Servicer as required to be delivered pursuant to, and in
accordance with, Section 3.05 of this Agreement as written prior to giving
effect to the Amendment to this Agreement, dated as of February 1, 2006 (the
“Amendment”). A copy of such statement may be obtained by any Investor
Certificateholder by a request in writing to the Trustee addressed to the
Corporate Trust Office.

 

(b) Report of Assessment of Compliance with Servicing Criteria. Within the
earlier of 90 days after the end of each fiscal year of the Servicer or such
date as required by Regulation AB, beginning after the end of fiscal year 2006,
the Servicer will deliver to the Trustee, any Enhancement Provider and each
Rating Agency, a report of compliance with servicing criteria required under
Item 1122 of Regulation AB with respect to such fiscal year, which report will
be in the form of an Officer’s Certificate of the Servicer to the effect that
(i) the Servicer is responsible for assessing compliance with the servicing
obligations under this Agreement; (ii) the Servicer has used the criteria in
paragraph (d) of Item 1122 of Regulation AB to assess compliance with the
servicing obligations under this Agreement; (iii) the Servicer has assessed
compliance with the servicing obligations under this Agreement as of and for the
period ending the end of such fiscal year and has disclosed any material
instance of noncompliance identified by the Servicer; and (iv) a registered
public accounting firm has issued an attestation report on the Servicer’s
assessment of compliance with the servicing obligations under this Agreement as
of and for the period ending the end of such fiscal year. A copy of such report
may be obtained by any Investor Certificateholder by a request in writing to the
Trustee addressed to the Corporate Trust Office.

 

SECTION 2. Amendment to Subsection 3.06(a).

 

Subsection 3.06(a) of the Agreement shall be amended to read in its entirety as
follows:

 

2



--------------------------------------------------------------------------------

(a) Within the earlier of 90 days after the end of each fiscal year of the
Servicer or such date as required by Regulation AB, beginning after the end of
fiscal year 2006, the Servicer shall cause a registered public accounting firm
(who may also render other services to the Servicer or the Transferor) to
furnish to the Trustee, any Enhancement Provider and each Rating Agency an
attestation report on each assessment of compliance with the servicing criteria
with respect to the Servicer or any affiliate thereof during the related fiscal
year delivered by such accountants pursuant to Rule 13(a)-18 or Rule 15(d)-18 of
the Exchange Act and Item 1122 of Regulation AB; provided, however, that on or
before the 90th day after the end of fiscal year 2005, the Servicer shall cause
to be furnished such reports as were required to be delivered pursuant to, and
in accordance with, subsection 3.06(a) of this Agreement as written prior to
giving effect to the Amendment. A copy of such report or reports may be obtained
by any Investor Certificateholder by a request in writing to the Trustee
addressed to the Corporate Trust Office.

 

SECTION 3. Ratification of the Agreement. As amended by this Amendment, the
Agreement is in all respects ratified and confirmed, and the Agreement, as so
amended by this Amendment, shall be read, taken and construed as one and the
same instrument.

 

SECTION 4. Severability. If any one or more of the covenants, agreements,
provisions or terms or portions thereof of this Amendment shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms or portions thereof shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Amendment and shall in no way
affect the validity or enforceability of the other covenants, agreements,
provisions or terms or portions of this Amendment.

 

SECTION 5. Counterparts. This Amendment may be executed simultaneously in any
number of counterparts, each of which counterparts shall be deemed to be an
original, and all of which counterparts shall constitute one and the same
instrument.

 

SECTION 6. GOVERNING LAW. THIS AMENDMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF DELAWARE, AND THE OBLIGATIONS, RIGHTS, AND REMEDIES OF
THE PARTIES UNDER THIS AMENDMENT SHALL BE DETERMINED IN ACCORDANCE WITH SUCH
LAWS.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers, thereunto duly authorized, as of the day and year
first above written.

 

CHASE BANK USA,

NATIONAL ASSOCIATION,

as Transferor and Servicer

By:  

/s/ Keith W. Schuck

--------------------------------------------------------------------------------

Name:   Keith W. Schuck Title:   President

THE BANK OF NEW YORK (DELAWARE),

as Trustee

By:  

/s/ Kristine K. Gullo

--------------------------------------------------------------------------------

Name:   Kristine K. Gullo Title:   Vice President

 

Amendment - A&R Pooling and Servicing Agreement of First USA Credit Card Master
Trust

Signature Page